     Case 3:17-cv-00601-MHL Document 78-2 Filed 03/08/19 Page 1 of 55 PageID# 890



 1                                               EXHIBIT B

 2
            FRANK BACON AKA TYROAN SIMPSON CALLS DEFENDANT GOODMAN
 3   1
     00:00:00,025 -> 00:00:01,115
 4   Jason... How are ya
     2
 5
     00:00:01,735 --> 00:00:02,735
6    I'm good man
     3
 7   00:00:02,765 --> 00:00:04,915
     How are you I'm doing well
 8
     4
9    00:00:05,620 --> 00:00:07,660
     Man 1, I've gotta tell ya something 1, L.
10   5
     00:00:07,820 --> 00:00:09,480
11
     I'm, 1 don't know much about ya
12   6
     00:00:09,485 --> 00:00:12,465
13   and 1 gotta uh appologize
     7
14
     00:00:12,465 --> 00:00:15,520
15   for all the shit that's just happened cuz
     8
16   00:00:15,520 --> 00:00:17,160
     and I'm uh...
17
     9
18   00:00:17,220 --> 00:00:18,720
     you obviously you know my name
19   10
     00:00:18,880 --> 00:00:21,580
20
     so you know I'm a real person
21   11
     00:00:21,720 -> 00:00:23,540
22   but 1 go by Frank oh, ok
     12
23
     00:00:23,920 --> 00:00:25,100
24   and my avatar
     13
25   00:00:25,100 --> 00:00:27,400
     just like that King Tut woman
26
     14
27   00:00:27,500 -> 00:00:29,540
     you were just talking to or whatever her thing was
28   15
     00:00:29,540 --> 00:00:31,960

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT B- 1
     Case 3:17-cv-00601-MHL Document 78-2 Filed 03/08/19 Page 2 of 55 PageID# 891



 1   that wasn't her real name right? and there's a lot of people
     16
 2
     00:00:32,060 --> 00:00:32,720
 3   well...
     17
4    00:00:32,820 --> 00:00:35,280
     That you're connected, that you're not using their real names
 5
     18
6    00:00:35,460 -> 00:00:37,120
     Yeah,they don't wanna reveal...
 7   19
     00:00:37,960 --> 00:00:41,440
 8
     Right, you're gonna see that with me as I took on the uh, you know
9    20
     00:00:41,445 --> 00:00:44,155
10   the Frank Bacon monicker, but there's a long story behind that
     21
11
     00:00:44,155 --> 00:00:47,125
12   and I... I don't wanna get into that I just wanted to get
     22
13   00:00:47,125 --> 00:00:50,175
     into the Robert David Steele stuff, Frank was the
14
     23
15   00:00:50,335 -> 00:00:53,635
     my impetus for getting all that going it's uh it's something Frank
16   24
     00:00:53,635 -> 00:00:56,375
17
     Frank is my way of working with Robert, I've been
18   25
     00:00:56,380 --> 00:00:59,205
19   I've been working for Robert for a number of years, writing or his blog and things like that
     26
20
     00:00:59,205 --> 00:01:00,200
21   um hmm...
     27
22   00:01:00,280 --> 00:01:02,780
     and it didn't go that, it didn't go well
23
     28
24   00:01:02,780 -> 00:01:03,880
     what happened?
25   29
     00:01:03,880 --> 00:01:04,620
26
     and uh...
27   30
     00:01:04,620 -> 00:01:06,980
28   well... I'm
     31

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT B- 2
     Case 3:17-cv-00601-MHL Document 78-2 Filed 03/08/19 Page 3 of 55 PageID# 892



 1   00:01:07,615--> 00:01:10,615
     give you a little quick information about me,do you have time
 2
     32
 3   00:01:10,620 -->00:01:11,120
     absolutely
 4   33
     00:01:11,120 ~> 00:01:12,580
 5
     am I taking up too much of your time
 6   34
     00:01:12,580 -> 00:01:14,180
 7   No,no, I'd like to hear what you have to say
     35
 8
     00:01:14,180 ~> 00:01:15,380
 9   ok, excellent
     36
10   00:01:17,120 ~> 00:01:17,900
     I umm
11
     37
12   00:01:17,900 -> 00:01:19,200
     I've been following him for years
13   38
     00:01:19,200 ~> 00:01:21,200
14
     and uh been a big fan of his, I'm not, I'm not
15   39
     00:01:21,200 ~> 00:01:23,200
16   too much yoimger than you guys
     40
17
     00:01:23,420 ~> 00:01:26,295
18   I"m in my mid forties but this would've been late thirties
     41
19   00:01:26,295 -> 00:01:29,315
     I was getting involved in politics and waking up and
20
     42
21   00:01:29,315 -> 00:01:31,825
     seeing all the problems ofthe world and I was
22   43
     00:01:32,025 -> 00:01:34,865
23
     you know Alex Jones and things like that Ya and um
24   44
     00:01:34,865 ->00:01:36,980
25   this was the only guy I really dug becuase
     45
26
     00:01:37,740 -> 00:01:39,920
27   He was into open source, open source everything
     46
28   00:01:39,940 -> 00:01:40,460
     Ya

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT B- 3
     Case 3:17-cv-00601-MHL Document 78-2 Filed 03/08/19 Page 4 of 55 PageID# 893



 1   47
     00:01:40,460 --> 00:01:41,720
 2
     and I'm
 3   48
     00:01:41,980 --> 00:01:45,235
 4   everybody in my circle can't stand him because he's ex-CIA
     49
 5
     00:01:45,240 ~> 00:01:48,040
 6   so my circle groups offriends people say
     50
 7   00:01:48,040 -> 00:01:50,320
     Now lemme just stop you for a second how do we know that
 8
     51
 9   00:01:50,320 ~> 00:01:52,360
     how do we know that he's ex-CIA ?
10   52
     00:01:52,360 -> 00:01:54,920
11
     what proof is there? What evidence is there ofthat?
12   53
     00:01:54,960 -> 00:01:56,880
13   Well that's a good point, you bring up a good point
     54
14
     00:01:56,880 -> 00:01:59,660
15   like have I gone through the rigamarole of, of
     55
16   00:01:59,660 ~> 00:02:02,800
     verifying everything that he's put out there, not necessarily
17
     56
18   00:02:02,800 -> 00:02:04,260
     but I have
19   57
     00:02:04,260 ~> 00:02:08,560
20
     done some research on to the point that I know he's very well um,respected
21   58
     00:02:08,700 ~> 00:02:11,420
22   in the world as far as like... uh his writings
     59
23
     00:02:11,560-> 00:02:13,960
24   so, he was in Norway for example
     60
25   00:02:14,160 ~> 00:02:15,800
     he was giving a talk in Norway to the
26
     61
27   00:02:16,075 -> 00:02:19,235
     to the military in Norway I would assume that they had done some oftheir
28   62
     00:02:19,265 -> 00:02:22,525

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT B- 4
     Case 3:17-cv-00601-MHL Document 78-2 Filed 03/08/19 Page 5 of 55 PageID# 894



 1   due diligence as to whether or not this guy was just some some guy from Virginia
     63
 2
     00:02:22,540 -> 00:02:25,600
 3   Maybe they just assumed everybody else did their due diligence
     64
4    00:02:25,600 --> 00:02:30,320
     I mean look people who're in the CIA don't go around really saying they're in the CIA that much
 5
     65
6    00:02:30,320 --> 00:02:32,920
     and ofcourse the CIA would never confirm
 7   66
     00:02:33,040 --> 00:02:35,080
 8
     or deny such a statement so
 9   67
     00:02:35,460 --> 00:02:37,280
10   I'm not saying he is or isn't I'm just saying
     68
11
     00:02:38,040 --> 00:02:40,120
12   let's assume for a moment, he's a con-man
     69
13   00:02:40,320 ~> 00:02:44,220
     or a hypothetical situation in which he may be a con-man
14
     70
15   00:02:44,480 ~> 00:02:44,980
     71
16   00:02:44,980 -> 00:02:48,160
     claiming to be an ex-CIA agent is sort ofthe perfect con
17
     72
18   00:02:48,380 -> 00:02:48,900
     73
19   00:02:49,020 ~> 00:02:52,220
     You're making a good point and you know what this is gonna get into a
20
     74
21   00:02:52,600 -> 00:02:54,800
     much better discussion I think with you becuase
22   75
     00:02:55,305 ~> 00:02:57,725
23
     uhm,that's kinda what Frank is
24   76
     00:02:57,845 -> 00:03:00,895
25   I'm, I'm making this very very clear I, I uh
     77
26
     00:03:00,895 ~> 00:03:04,115
27   I got very sick I was in a, I was in a research lab and I
     78
28   00:03:04,195 -> 00:03:06,765
     I um, worked on some stuff and I got

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT B- 5
     Case 3:17-cv-00601-MHL Document 78-2 Filed 03/08/19 Page 6 of 55 PageID# 895



 1   79
     00:03:07,525 --> 00:03:10,415
 2
     you know sick from uh, a lot ofthings but uh...
 3   80
     00:03:10,415 --> 00:03:13,095
 4   I essentially broke my back and so I was bedridden
     81
 5
     00:03:13,100 --> 00:03:16,620
6    for a number of years this was like 2013,2014,2015
     82
 7   00:03:16,800 --> 00:03:17,300
     umhmm
 8
     83
9    00:03:17,480 --> 00:03:21,360
     20161 started walking again and 2017 has been, I've been walking fine
10   84
     00:03:21,365 --> 00:03:23,605
11
     I've been repairing my back and now I'm not in
12   85
     00:03:23,605 --> 00:03:25,840
13   such pain induced psychosis anymore
     86
14
     00:03:25,840 --> 00:03:26,340
15   umhmm
     87
16   00:03:26,480 --> 00:03:28,040
     So a lot of what I've done with Frank is
17
     88
18   00:03:28,040 --> 00:03:30,040
     it's been over the last three years it's kind of a way
19   89
     00:03:30,040 --> 00:03:32,020
20
     oflike nursing myself back to health
21   90
     00:03:32,020 --> 00:03:34,000
22   Now wait, I'm sorry,I'm sorry, forgive me I
     91
23
     00:03:34,000 --> 00:03:37,580
24   I understood that Frank was a name that you were using for yourself
     92
25   00:03:37,580 --> 00:03:39,320
     Frank is... someone else?
26
     93
27   00:03:39,760 --> 00:03:42,575
     no Frank is, is, is my work
28   94
     00:03:42,575 -> 00:03:45,255

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT B- 6
     Case 3:17-cv-00601-MHL Document 78-2 Filed 03/08/19 Page 7 of 55 PageID# 896



 1   but it's a bigger work than just a
     95
 2
     00:03:45,255 -> 00:03:47,965
 3   uh an avatar I mean there's a lot more to Frank than just
     96
 4   00:03:47,965 --> 00:03:49,460
     what you and I are talking about
 5
     97
 6   00:03:49,800 --> 00:03:51,180
     I don't think I understand..,
 7   98
     00:03:51,220 --> 00:03:52,560
 8
     there's a lotta work I put into it
 9   99
     00:03:52,560 --> 00:03:54,260
10   is it an A.l. or...
     100
11
     00:03:54,260 --> 00:03:57,320
12   more, more, more like that, more like a marketing platform than a
     101
13   00:03:57,325 -> 00:04:00,435
     than a, like an A.I.(cough)there's a lot to it
14
     102
15   00:04:00,440 -> 00:04:04,480
     and I'll have to save that for another time ok cuz I think it'll get us completely offcourse
16   103
     00:04:04,480 --> 00:04:05,560
17
     ok, ok
18   104
     00:04:05,700 --> 00:04:08,980
19   and I don't wanna make it like mysterious and weird I just wanna say hey look
     105
20
     00:04:08,980 --> 00:04:10,700
21   too late for that! (laughter)
     106
22   00:04:10,700 -> 00:04:14,055
     well ya, exactly but I respect the hell outta what you guys have been doing
23
     107
24   00:04:14,055 -->00:04:17,115
     because it's open source it's working you know what 1 mean
25   108
     00:04:17,115 -> 00:04:20,005
26
     like, it's.... I don't like people that have secrets
27   109
     00:04:20,005 -> 00:04:23,135
28   and Robert and I got very crossed
     110

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT B- 7
     Case 3:17-cv-00601-MHL Document 78-2 Filed 03/08/19 Page 8 of 55 PageID# 897



 1   00:04:23,135 --> 00:04:26,125
     at the very beginning with one another when I started working with him
 2
     111
 3   00:04:26,125 --> 00:04:28,825
     which was over a year ago um
4    112
     00:04:28,825 -> 00:04:31,155
 5
     I finally got him on Skype and said hey I love your work I wanna
6    113
     00:04:31,160 -> 00:04:33,300
 7   help you get on Alex Jones I"m gonna do what I can for ya
     114
 8
     00:04:33,520 --> 00:04:35,980
 9   and I brought him over to Steemit last year
     115
10   00:04:35,980 -> 00:04:36,480
     right...
11
     116
12   00:04:36,520 --> 00:04:39,360
     uh, and it didn't work out so uh you know he lost his key
13   117
     00:04:39,360 --> 00:04:42,060
14
     and he doesn't see the value in it, but I do
15   118
     00:04:42,260 -> 00:04:45,360
16   I'm kind of a psychic in that sense, I know what's coming
     119
17
     00:04:45,360 --> 00:04:48,340
18   I know what things are goima,I know some things are gonna be happening
     120
19   00:04:48,420 -> 00:04:51,080
     so, I also knew that I wasn't gorma be working directly
20
     121
21   00:04:51,080 --> 00:04:53,780
     with him, but that I would be using that open source platform
22   122
     00:04:53,780 --> 00:04:56,460
23
     that open source everything mentality that unrig
24   123
     00:04:56,680 --> 00:04:57,740
25   uh huh... yeah
     124
26
     00:04:57,800 --> 00:04:59,200
27   going after the deep state and all that
     125
28   00:04:59,200 --> 00:05:01,540
     um,so I run Phi Beta Iota

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT B- 8
     Case 3:17-cv-00601-MHL Document 78-2 Filed 03/08/19 Page 9 of 55 PageID# 898



 1   126
     00:05:01,580 --> 00:05:04,040
 2
     not his website but on Steemit
 3   127
     00:05:04,040 --> 00:05:04,540
 4   um bmm
     128
 5
     00:05:04,740 --> 00:05:06,620
6    so I'm the at Pbi Beta Iota
     129
 7   00:05:06,620 --> 00:05:08,200
     What does that mean Pbi Beta Iota?
 8
     130
 9   00:05:09,220 --> 00:05:11,740
     I don't., ya know I never actually looked it up
10   131
     00:05:11,820 --> 00:05:15,515
11
     I never actually knew what., it wasjust bis blog that I would go to and be would post four good
12   things a day
     132
13   00:05:15,515 --> 00:05:18,875
     and then I started bugging bim on email and be finally responded back
14
     133
15   00:05:19,280 --> 00:05:22,325
     and be was like a hero of mine,I gotta be honest with ya I highly, highly admire
16   134
     00:05:23,100 --> 00:05:26,220
17
     what I've worked with and what I've seen of bis ok
18   135
     00:05:26,220 --> 00:05:26,720
19   umbmm
     136
20
     00:05:26,720 --> 00:05:30,900
21   and here's the other thing, I don't know what be actually did to you guys what, what, what, went
     137
22   00:05:30,905 --> 00:05:33,885
     wrong cuz I don't even know that part ofthe story do you mind sharing that?
23
     138
24   00:05:33,885 --> 00:05:36,805
     No I don't mind I mean it's all there in the live streams, I mean
25   139
     00:05:36,805 --> 00:05:37,825
26
     I might have taken
27   140
     00:05:38,215 --> 00:05:41,305
28   out of the playlist or maybe unpublished I'll put it back up
     141

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT B- 9
     Case 3:17-cv-00601-MHL Document 78-2 Filed 03/08/19 Page 10 of 55 PageID# 899



 1   00:05:41,415 --> 00:05:43,635
     because I want everybody to see it I mean..
2
     142
 3   00:05:43,945 --> 00:05:46,575
     we., he.. I., look I've seen bim on
4    143
     00:05:46,575 --> 00:05:48,825
 5
     InfoWars I thought he was great
6    144
     00:05:48,825 --> 00:05:51,945
 7   I had no issue with Robert David Steele and you know
     145
 8
     00:05:51,945 -> 00:05:53,655
9    he sent me a text one night he's like hey
     146
10   00:05:53,660 --> 00:05:55,480
     you know cuz he knows I been buggin' George
11
     147
12   00:05:55,480 --> 00:05:57,440
     I been trollin' George around for a while
13   148
     00:05:57,440 --> 00:05:59,900
14
     and it's all in good, it's not bad trolling
15   149
     00:05:59,900 --> 00:06:03,760
16   I bug him like I been buggin' you like hey I wanna talk I waima talk
     150
17
     00:06:03,760 --> 00:06:04,260
18   right

19   151
     00:06:04,320 --> 00:06:06,200
20
     and then we would talk and I talked to George a long time ago
21   152
     00:06:06,200 --> 00:06:11,540
22   about hey we need to get on these open source platforms these blockchain platforms there's this
     thing called Steemit
23
     153
24   00:06:11,545 --> 00:06:13,835
     I can help you out and and he
25   154
     00:06:13,835 -> 00:06:17,015
26
     of course he's been busy it's not that he's blowing me off or anything but then he starts
27   155
     00:06:17,020 --> 00:06:19,460
28   texting me back recently and and uh
     156

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT B- 10
     Case 3:17-cv-00601-MHL Document 78-2 Filed 03/08/19 Page 11 of 55 PageID# 900



 1   00:06:19,680 --> 00:06:20,880
     who did? George?
 2
     157
 3   00:06:20,880 --> 00:06:21,660
     Robert
 4   158
     00:06:21,660 -> 00:06:22,860
 5
     Right, right, right
 6   159
     00:06:22,860 --> 00:06:25,660
 7   Robert's like 40 minutes away from D.C.
     160
 8
     00:06:25,665 --> 00:06:28,635
 9   so I find out George is in D.C. and I'm like hey um
     161
10   00:06:28,640 --> 00:06:29,960
     I could get you Robert
11
     162
12   00:06:29,960 -> 00:06:30,520
     Right
13   163
     00:06:30,520 --> 00:06:32,860
14
     because I was trying to get him in touch with somebody else I don't even remember
15   164
     00:06:32,860 --> 00:06:34,460
16   I'd have to go through my tests to find out
     165
17
     00:06:34,460 --> 00:06:37,700
18   and then I texted Robert, uh I didn't text Robert he doesn't let me text him
     166
19   00:06:37,780 --> 00:06:38,820
     (laughter)
20
     167
21   00:06:38,820 --> 00:06:42,340
     I said uh,I might be able to get you in touch with George Webb how would you like that
22   168
     00:06:42,340 --> 00:06:45,980
23
     and he was VERY excited he was really uppity about it
24   169
     00:06:45,980 --> 00:06:48,580
25   he said yeah I would love to please do whatever you can to get me get in touch
     170
26
     00:06:48,580 --> 00:06:53,180
27   so I just gave George the number said hey call him tell him Frank Bacon sent ya
     171
28   00:06:53,200 --> 00:06:54,840
     and... go from there

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT B-11
     Case 3:17-cv-00601-MHL Document 78-2 Filed 03/08/19 Page 12 of 55 PageID# 901



 1   172
     00:06:54,960 -> 00:06:57,720
 2
     so that's, that's that's what happened
 3   173
     00:06:57,720 --> 00:06:58,460
 4   that's all 1 did
     174
 5
     00:06:58,540 --> 00:07:00,660
 6   they went to lunch, they went to lunch
     175
 7   00:07:01,260 -> 00:07:02,700
     and George said Hey
 8
     176
9    00:07:03,340 --> 00:07:06,160
     I'm having lunch with Robert David Steele why don't we
10   177
     00:07:06,300 --> 00:07:09,020
11
     ya know Skype call in and do a live stream
12   178
     00:07:09,020 --> 00:07:10,540
13   and we'll interview Robert David Steele
     179
14
     00:07:10,560 --> 00:07:12,080
15   I said sure soimds great you know...
     180
16   00:07:12,540 --> 00:07:14,040
     so we did that
17
     181
18   00:07:14,360 --> 00:07:17,135
     and Robert said that he's got this uh, you know
19   182
     00:07:17,135 -> 00:07:20,355
20
     Unrig, ya know uh thing
21   183
     00:07:20,685 -> 00:07:23,725
22   which is legitimate, I mean that is legitimate with Cynthia McKirmey
     184
23
     00:07:23,725 --> 00:07:26,565
24   and all that - Well, whatever it is
     185
25   00:07:26,565 --> 00:07:29,485
     he presented it to us, we've got this Umig thing and
26
     186
27   00:07:29,485 --> 00:07:32,505
     there's a uh Indie go go or whatever
28   187
     00:07:32,505 --> 00:07:35,080

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT B- 12
     Case 3:17-cv-00601-MHL Document 78-2 Filed 03/08/19 Page 13 of 55 PageID# 902



 1   where he's trying to raise money and in good faith I
     188
 2
     00:07:35,260 --> 00:07:38,240
 3   I you know we... I felt a little reluctant about this
     189
 4   00:07:38,240 --> 00:07:40,040
     because... at that point
 5
     190
 6   00:07:40,160 --> 00:07:42,740
     we hadn't monetized our effort
 7   191
     00:07:42,740 --> 00:07:45,755
 8
     and even now we're not taking advertising
 9   192
     00:07:45,755 --> 00:07:48,525
10   or supporting outside products we're just you know
     193
11
     00:07:48,525 --> 00:07:50,965
12   inviting viewers to sponsor
     194
13   00:07:50,965 -> 00:07:53,635
     Crowdsource the Truth if they feel they want to and there's no
14
     195
15   00:07:53,635 --> 00:07:56,625
     and there's no obligation everybody can still access it for free and everything like that
16   196
     00:07:56,625 --> 00:07:59,625
17
     hut we were sort of did this little mini impromptu
18   197
     00:07:59,625 --> 00:08:02,555
19   telethon for him that I, I wasn't fully comfortable with but
     198
20
     00:08:02,555 --> 00:08:05,785
21   You know uh, George has become a close ally
     199
22   00:08:05,785 --> 00:08:08,715
     close friend my partner in this effort and so
23
     200
24   00:08:08,715 --> 00:08:11,635
     dude I watched you hail him out ofjail I know that you've gone the extra mile
25   201
     00:08:11,635 -->00:08:14,665
26
     That's got nothing to do with it, that's got nothing to do with it hut I'm
27   202
     00:08:14,665 ~> 00:08:17,245
28   just saying you know, he and I have developed a trust and so
     203

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT B- 13
     Case 3:17-cv-00601-MHL Document 78-2 Filed 03/08/19 Page 14 of 55 PageID# 903



 1   00:08:17,245 --> 00:08:20,005
     he was with Robert and this is what he wanted to do so
2
     204
 3   00:08:20,005 -> 00:08:22,995
     we did it and I mean, we raised like
4    205
     00:08:22,995 --> 00:08:26,035
 5
     fifteen thousand bucks or something like that -1 saw it
6    206
     00:08:26,040 --> 00:08:29,140
 7   From our Crowdsource community in about an hour or two hours
     207
 8
     00:08:29,140 -> 00:08:31,840
9    and I mean,I would think - respectable
     208
10   00:08:31,840 --> 00:08:33,945
     that was highly respectable that was something that
11
     209
12   00:08:33,945 --> 00:08:37,065
     you know of course he would have wanted to see -1 would think
13   210
     00:08:37,065 -> 00:08:40,105
14
     that he would want to consider us an ally so
15   211
     00:08:40,105 --> 00:08:43,180
16   I think that night or the next day...
     212
17
     00:08:43,180 --> 00:08:46,220
18   yeah and then so we planned Hey Robert come to New York City
     213
19   00:08:46,300 --> 00:08:49,395
     and we'll do one of my sit down multicamera interviews
20
     214
21   00:08:49,395 --> 00:08:52,545
     with you know nice lighting and - like you did with Rod Wheeler
22   215
     00:08:52,545 --> 00:08:55,415
23
     high bitrate camera Rod Wheeler and we've done
24   216
     00:08:55,415 --> 00:08:57,835
25   uh Jerome Corsi that I'm trying to find a minute in the day to
     217
26
     00:08:57,835 -> 00:09:00,825
27   finish and we did Lionel and uh
     218
28   00:09:00,825 -> 00:09:03,675
     Lee Stranahan and I've done two with George -oh that's awesome

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT B- 14
     Case 3:17-cv-00601-MHL Document 78-2 Filed 03/08/19 Page 15 of 55 PageID# 904



 1   219
     00:09:03,675 --> 00:09:06,095
2
     I did one with Jack Posobiec
3    220
     00:09:06,095 -> 00:09:09,125
4    and it's you know it's one ofthe featured segments that we're having
     221
5
     00:09:09,125 -> 00:09:10,740
6    here on Crowdsource the Truth
     222
7    00:09:11,000 --> 00:09:14,360
     So I was like, sure yeah let's do Robert I, I went to a nice
8
     223
9    00:09:14,365 --> 00:09:17,325
     hotel in Midtown and you know booked a uh
10   224
     00:09:17,405 --> 00:09:20,305
11
     like a conference room for us to do this in
12   225
     00:09:20,305 --> 00:09:23,180
13   I mean I was treating the guy with the total respect
     226
14
     00:09:23,180 --> 00:09:25,520
15   I would treat any guest with
     227
16   00:09:25,700 --> 00:09:27,340
     and uhm
17
     228
18   00:09:27,600 --> 00:09:30,360
     so the night prior to...
19   229
     00:09:30,365 --> 00:09:32,885
20
     the interview I mean I'd have to go hack and do a
21   230
     00:09:32,885 --> 00:09:35,925
22   time correlation to get this all accurate hut it was essentially this
     231
23
     00:09:35,925 --> 00:09:38,785
24   the night prior to the interview or two days prior to the interview
     232
25   00:09:38,785 --> 00:09:41,925
     George had received some intelligence from a very well
26
     233
27   00:09:41,925 --> 00:09:44,945
     trusted source of his who has been
28   234
     00:09:44,945 --> 00:09:46,915

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT B- 15
     Case 3:17-cv-00601-MHL Document 78-2 Filed 03/08/19 Page 16 of 55 PageID# 905



 1   very accurate in the past
     235
 2
     00:09:46,955 --> 00:09:49,895
 3   and this person said there was
     236
 4   00:09:49,900 -> 00:09:53,900
     radiological material in a diplomatic container
 5
     237
6    00:09:53,980 --> 00:09:56,340
     on board the Maersk Memphis
 7   238
     00:09:56,760 --> 00:09:57,740
 8
     right, right, right
 9   239
     00:09:57,760 -> 00:10:00,775
10   So we started doing a broadcast about this and everybody
     240
11
     00:10:00,780 --> 00:10:03,840
12   went online and went to the publicly available tools
     241
13   00:10:03,900 --> 00:10:06,700
     like fleetfmder and uh
14
     242
15   00:10:06,700 --> 00:10:09,000
     shipping... what's it called?
16   243
     00:10:09,000 --> 00:10:09,680
17
     umhmm
18   244
     00:10:09,680 --> 00:10:11,180
19   genius or whatever it is
     245
20
     00:10:11,880 --> 00:10:14,080
21   and then and you know we were like hey wait a minute
     246
22   00:10:14,220 --> 00:10:16,860
     this thing is pulling into port right now in the
23
     247
24   00:10:16,860 --> 00:10:19,415
     Port of Charlston and you know people in the
25   248
     00:10:19,415 --> 00:10:22,175
26
     Crowdsource community and myself contacted
27   249
     00:10:22,175 --> 00:10:25,025
28   the Coast Guard and said we have
     250

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT B- 16
     Case 3:17-cv-00601-MHL Document 78-2 Filed 03/08/19 Page 17 of 55 PageID# 906



 1   00:10:25,025 --> 00:10:28,125
     intelligence we have information coupled with
 2
     251
 3   00:10:28,125 --> 00:10:31,205
     government reports from the Obama administration and
4    252
     00:10:31,205 --> 00:10:33,665
 5
     other people and you know publicly available
6    253
     00:10:33,665 --> 00:10:36,565
 7   news reporting that indicates that
     254
 8
     00:10:36,565 --> 00:10:38,715
9    dirty bombs and the illicit transport
     255
10   00:10:38,715 --> 00:10:41,765
     oflose radiological material is one ofthe
11
     256
12   00:10:41,765 -> 00:10:43,240
     most credible
13   257
     00:10:43,520 --> 00:10:46,600
14
     uh and uh clear and present dangers
15   258
     00:10:46,605 --> 00:10:49,605
16   to the safety ofthe people of the United States
     259
17
     00:10:49,605 --> 00:10:51,635
18   and we instructed them to inspect the ship
     260
19   00:10:51,635 --> 00:10:53,665
     we didn't tell them there was a bomb I didn't
20
     261
21   00:10:53,665 -> 00:10:56,695
     call them and say there's a dirty bomb I believe they used the term
22   262
     00:10:56,700 --> 00:10:59,440
23
     dirty bomb or if I did say anything
24   263
     00:10:59,460 --> 00:11:02,720
25   somebody was just trying to get you guys caught up in the media cycle
     264
26
     00:11:04,460 --> 00:11:06,920
27   all we were trying to do was be responsible
     265
28   00:11:06,920 --> 00:11:09,040
     about reporting what we thought was a threat

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT B-17
     Case 3:17-cv-00601-MHL Document 78-2 Filed 03/08/19 Page 18 of 55 PageID# 907



 1   266
     00:11:09,080 -> 00:11:10,920
2
     we didn't make a bomb threat
3    267
     00:11:10,920 -->00:11:12,220
4    without a doubt you guys did the right thing
     268
 5
     00:11:12,360 ->00:11:15,660
6    so what happened was the next day the next day
     269
 7   00:11:15,665 ->00:11:17,945
     Robert David Steele sends me this
8
     270
9    00:11:17,945 ->00:11:21,065
     ridiculous email saying that
10   271
     00:11:21,215->00:11:23,955
11
     the interview is canceled and that
12   272
     00:11:23,955 ->00:11:26,835
13   I'm wanted by the NYPD and
     273
14
     00:11:26,835 ->00:11:29,905
15   that he could appear on Skype like I mean I would really care
     274
16   00:11:29,905 ->00:11:32,475
     about interviewing him if I'm gonna be arrested by the police this
17
     275
18   00:11:32,475 -> 00:11;34,745
     was the most bizarre aspect of it
19   276
     00:11:34,745 -> 00:11:37,725
20
     he said he's willing to appear on Skype but he can't
21   277
     00:11:37,725 -> 00:11:40,435
22   be in a room that I control it's like
     278
23
     00:11:40,435-> 00:11:43,075
24   a bizarre email so 1 called him up I mean
     279
25   00:11:43,075 ->00:11:46,125
     I thought he was a friend and an ally at that point and I called him up
26
     280
27   00:11:46,125 ->00:11:48,845
     and I said you know well what is this about
28   281
     00:11:48,845 -> 00:11:51,840

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT B- 18
     Case 3:17-cv-00601-MHL Document 78-2 Filed 03/08/19 Page 19 of 55 PageID# 908



 1   the NYPDI mean my apartment is just a few
     282
 2
     00:11:51,840-->00:11:55,780
 3   blocks away from the uh police precinct
     283
4    00:11:56,040 ~> 00:11:58,280
     certainly ifthe Coast Guard or the FBI
 5
     284
6    00:11:58,540 ~> 00:12:00,195
     or any government agency wanted me
 7   285
     00:12:00,195 -> 00:12:03,155
8
     arrested I would imagine the NYPD would be here
9    286
     00:12:03,155 -> 00:12:04,325
10   in a matter of minutes
     287
11
     00:12:04,665 ~> 00:12:07,405
12   and I hadn't even seen his email it was an hour and a half old by the
     288
13   00:12:07,405 ~> 00:12:09,365
     time I saw it cuz you know unlike
14
     289
15   00:12:09,365 -> 00:12:12,265
     him and some of his potential friends I'm not monitoring
16   290
     00:12:12,265 -> 00:12:13,965
17
     everything he does at every minute
18   291
     00:12:13,965 -> 00:12:16,875
19   ofthe day and commenting on it right away which I also find
     292
20
     00:12:16,875 -> 00:12:18,155
21   a little bit odd
     293
22   00:12:18,155 -> 00:12:20,995
     not that there's anything illegal about that I'm not suggesting that
23
     294
24   00:12:20,995 ~> 00:12:22,305
     they just seemed very
25   295
     00:12:22,305 ~> 00:12:25,305
26
     obsessed with me very interested in what we're doing
27   296
     00:12:25,575 -> 00:12:28,285
28   so uh,I called him up and I said you know
     297

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT B- 19
     Case 3:17-cv-00601-MHL Document 78-2 Filed 03/08/19 Page 20 of 55 PageID# 909



 1   00:12:28,285 --> 00:12:31,005
     what is this about the NYPD and he said well you know
2
     298
3    00:12:31,005 --> 00:12:34,465
     I can't do the interview but if you wanna do Skype and I was like Robert
4    299
     00:12:34,575 --> 00:12:37,015
5
     I don't care about the interview I want to know about
6    300
     00:12:37,015 --> 00:12:39,735
7    the NYPD how do you know this and he told me
     301
8
     00:12:39,735 -->00:12:41,525
9    he has connections and he has contacts
     302
10   00:12:41,525 -> 00:12:45,920
     and he's you know sophisticated intelligence person and all this
11
     303
12   00:12:46,380 -> 00:12:49,075
     and uh you know he basically said you know Jason
13   304
     00:12:49,075 -> 00:12:52,135
14
     our relationship is over he used a lot of
15   305
     00:12:52,135 -> 00:12:54,975
16   foul language I broadcast the phone call in one of our live streams
     306
17
     00:12:54,980 -> 00:12:56,040
18   oh wow
     307
19   00:12:56,160 ~> 00:13:00,035
     well I mean you know it's legal in New York State to record a phone
20
     308
21   00:13:00,040 -> 00:13:01,880
     call if one ofthe parties on the call
22   309
     00:13:01,920 -> 00:13:06,120
23
     oh no, no I'm not saying yeah absolutely I, I, I expect you to be recording
24   310
     00:13:06,220 -> 00:13:08,980
25   this call, I mean I do honestly
     311
26
     00:13:09,040 -> 00:13:12,940
27   With your with your permission I'd like to broadcast this call
     312
28   00:13:12,945 ~> 00:13:15,915
     with your permission and if you say no then I won't

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT B- 20
     Case 3:17-cv-00601-MHL Document 78-2 Filed 03/08/19 Page 21 of 55 PageID# 910



 1   313
     00:13:15,975 --> 00:13:19,015
 2
     well yeah as long as you keep my name you know private uh like 1 don't
 3   314
     00:13:19,015-->00:13:22,105
 4   Could mask your voice disguise your name all ofthat lemme just continue
     315
 5
     00:13:22,105 ->00:13:24,955
6    so he's cursing at me in this phone call
     316
 7   00:13:24,955 ->00:13:28,135
     he's cursing at me and sending me threatening emails
 8
     317
 9   00:13:28,135 ->00:13:31,115
     and then... you know... he
10   318
     00:13:31,115-> 00:13:34,005
11
     emailed me outta nowhere saying that he's already had two people
12   319
     00:13:34,005 -> 00:13:35,875
13   ask him for their money back
     320
14
     00:13:35,875 -> 00:13:38,285
15   not because I told people to get their money back
     321
16   00:13:38,285 -> 00:13:40,295
     but because people recognized
17
     322
18   00:13:40,295 -> 00:13:42,915
     he was acting like a crazy person and threatening me and being
19   323
     00:13:42,915 -> 00:13:45,975
20
     very unreasonable after we had in good faith
21   324
     00:13:45,975 ->00:13:48,455
22   helped him raise money for his uh event
     325
23
     00:13:48,460 -> 00:13:49,640
24   yeah a lot of money
     326
25   00:13:49,640 -> 00:13:51,580
     or his organization or whatever it is
26
     327
27   00:13:51,880 -> 00:13:55,675
     so he told me you know be very very careful and he's sending me these
28   328
     00:13:55,680 -> 00:13:57,960

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT B- 21
     Case 3:17-cv-00601-MHL Document 78-2 Filed 03/08/19 Page 22 of 55 PageID# 911



 1   threatening emails so uh....
     329
2
     00:13:58,220 --> 00:14:01,185
3    you know it basically escalated from there I told him not to communicate with
     330
4    00:14:01,185 -> 00:14:03,735
     me any more I have no interest in speaking to him
 5
     331
6    00:14:03,735 --> 00:14:06,365
     he sent me some certificate from his thing that said
7    332
     00:14:06,365 --> 00:14:09,255
8
     that I'm a part of his revolution and I told him 1 want my money
9    333
     00:14:09,255 -> 00:14:11,815
10   back I am not part of his I'm not
     334
11
     00:14:11,815--> 00:14:13,855
12   part of his organization I'm not part of any
     335
13   00:14:13,855 -> 00:14:16,265
     revolution that he's planning and uh
14
     336
15   00:14:16,265 -> 00:14:18,395
     I want him to destroy the certificate destroy
16   337
     00:14:18,395 --> 00:14:21,605
17
     destroy the original and send me my money back and so he said
18   338
     00:14:21,615 --> 00:14:24,665
19   that he doesn't have the money that Indie gogo has the money and
     339
20
     00:14:24,665 -->00:14:27,885
21   Indie gogo is not giving him the money until July
     340
22   00:14:27,885 ~> 00:14:30,685
     and that I have to go deal with Indie gogo now I think I
23
     341
24   00:14:30,685 -> 00:14:33,815
     gave him $50 or something like that and
25   342
     00:14:33,815 -> 00:14:36,795
26
     obviously I don't want to lose $50 but I got a lot ofthings going on I'm not
27   343
     00:14:36,800 -> 00:14:39,720
28   $50 is not at the forefront of my mind
     344

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT B- 22
     Case 3:17-cv-00601-MHL Document 78-2 Filed 03/08/19 Page 23 of 55 PageID# 912



 1   00:14:39,720 --> 00:14:40,620
     yeah
 2
     345
 3   00:14:40,660 --> 00:14:42,720
     I mean I want to get the money back but I just haven't had a
4    346
     00:14:42,720 --> 00:14:44,780
 5
     chance to I mean we've been trying to contact Eric Braverman
6    347
     00:14:44,785 --> 00:14:47,425
 7   we've been trying to contact Julian Assange
     348
 8
     00:14:47,425 --> 00:14:49,305
 9   it seems that you know
     349
10   00:14:49,305 -> 00:14:52,355
     he seems affiliated with Defango he's appeared on
11
     350
12   00:14:52,355 --> 00:14:54,545
     Defango's show and Defango has
13   351
     00:14:54,545 -> 00:14:57,495
14
     praised him so you know,I don't know what that tells you
15   352
     00:14:57,495 --> 00:15:00,095
16   about him but uh Defango has also
     353
17
     00:15:00,095 --> 00:15:03,145
18   claimed that he contacted his colleagues at Oxford
     354
19   00:15:03,145 --> 00:15:05,425
     and then obviously as you saw
20
     355
21   00:15:05,500 --> 00:15:08,380
     they tried to kick us out of Oxford we weren't there doing anything
22   356
     00:15:08,380-> 00:15:11,540
23
     yeah, I don't think that had much to do with Defango he operates
24   357
     00:15:11,545 --> 00:15:14,235
25   much the same way you and I operated
     358
26
     00:15:14,235 -->00:15:16,765
27   well so why do you suppose the Blavat... the Blavamik school of
     359
28   00:15:16,765 ->00:15:20,320
     government would want to kick us out for simply sitting there and wanting to report on their
     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT B- 23
     Case 3:17-cv-00601-MHL Document 78-2 Filed 03/08/19 Page 24 of 55 PageID# 913



 1   360
     00:15:20,320 --> 00:15:22,655
 2
     event if it wasn't that someone called and...
 3   361
     00:15:22,660 --> 00:15:25,240
 4   uh... good point I mean uh I think um
     362
 5
     00:15:25,420 --> 00:15:28,600
6    you know number one it's interesting to see that Braverman is actually alive
     363
 7   00:15:28,900 --> 00:15:32,020
     and and that is odd but you guys have become very um...
 8
     364
9    00:15:32,345 -> 00:15:35,385
     famous as being these incredible like the mystery gang
10   365
     00:15:35,385 --> 00:15:36,860
11
     oh I don't know about that
12   366
     00:15:36,860 -->00:15:38,365
13   well you're famous enough
     367
14
     00:15:38,365 -->00:15:41,415
15   and not only are you famous enough 1 have a great deal ofrespect
     368
16   00:15:41,415-> 00:15:44,455
     for people that in good health and good conscience
17
     369
18   00:15:44,455 ~> 00:15:47,535
     go out there to fuckin' snap the dragon
19   370
     00:15:47,685 -> 00:15:50,685
20
     that we're trying to put down,I'll I'll be really clear
21   371
     00:15:50,685 -> 00:15:53,295
22   I'll be very frank with you - yeah -my reality
     372
23
     00:15:53,295 -> 00:15:56,175
24   my reality is I waima see an end to the fuckin
     373
25   00:15:56,175 ->00:15:59,245
     deep state I am tired of not being free and I see
26
     374
27   00:15:59,245 -> 00:16:02,125
     the internet as being the great equalizer
28   375
     00:16:02,125 -> 00:16:05,295

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT B- 24
     Case 3:17-cv-00601-MHL Document 78-2 Filed 03/08/19 Page 25 of 55 PageID# 914



1    of people being able to create the types of organizational structure
     376
2
     00:16:05,295 --> 00:16:08,285
3    that they need networks are markets in my world
     377
4    00:16:08,285 --> 00:16:11,535
     ok and they've created this cloud this
5
     378
6    00:16:11,535 --> 00:16:14,595
     fog of war and when I say 'they' I'm talking
7    379
     00:16:14,595 -> 00:16:17,335
8
     about people that are in charge of markets
9    380
     00:16:17,335 --> 00:16:20,305
10   the world, the money,the oil, the wars all that stuff
     381
11
     00:16:20,305 -->00:16:23,055
12   call it the Rockefellers call it the Rothschilds call it
     382
13   00:16:23,055 ~> 00:16:25,365
     a bunch of rich people but I know for a fact
14
     383
15   00:16:25,365 -> 00:16:28,355
     what George has done could get Hillary Clinton thrown in jail
16   384
     00:16:28,355 ->00:16:30,395
17
     and that's the witch I wanna see go down
18   385
     00:16:31,075 -> 00:16:33,825
19   we're just trying to stamp out corruption
     386
20
     00:16:33,825 -> 00:16:36,845
21   we're just trying to stamp out corruption and the thing is you know
     387
22   00:16:36,845 ->00:16:39,335
     if Robert David Steele has a problem with me
23
     388
24   00:16:39,335 -> 00:16:42,525
     and there are people contacting him saying they want their money back
25   389
     00:16:42,585 -> 00:16:45,275
26
     the proper thing for him to do is just say "thank you...
27   390
     00:16:45,275 -> 00:16:48,205
28   here is your money we're going to carry on with what we're doing"
     391

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT B- 25
     Case 3:17-cv-00601-MHL Document 78-2 Filed 03/08/19 Page 26 of 55 PageID# 915



 1   00:16:48,205 --> 00:16:50,020
     I mean he's the one
 2
     392
 3   00:16:50,020 -> 00:16:51,220
     not call you up and cuss you out
4    393
     00:16:51,220 --> 00:16:54,060
 5
     Right and people, I'm not pursuing people in our group
6    394
     00:16:54,100 -> 00:16:56,255
 7   they're contacting me and saying look at this crazy email
     395
 8
     00:16:56,255 --> 00:16:58,915
9    that Robert sent me where he's saying that you're a mental
     396
10   00:16:58,915 --> 00:17:01,945
     patient and that you're sick and you're stupid and all this it's like
11
     397
12   00:17:01,945 --> 00:17:04,955
     you know he should go do whatever the hell he wants as long as it's not
13   398
     00:17:04,955 --> 00:17:07,955
14
     as long as he's not deceiving people in our community
15   399
     00:17:07,955 --> 00:17:10,535
16   a community that we are building based on
     400
17
     00:17:10,535 --> 00:17:13,575
18   integrity and trust and honest people that want to
     401
19   00:17:13,580 --> 00:17:16,740
     help each other I'm not pulling any scams
20
     402
21   00:17:16,780 --> 00:17:17,880
     I'm saying if you like these videos
22   403
     00:17:18,000 -> 00:17:18,740
23
     no you're not
24   404
     00:17:18,860 --> 00:17:22,595
25   and Jason what's funny is that that's what I read in his
     405
26
     00:17:22,595 --> 00:17:25,175
27   in his market you know I feel like
     406
28   00:17:25,175 --> 00:17:28,195
     luckily I'm a free agent, I'm freelance

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT B- 26
     Case 3:17-cv-00601-MHL Document 78-2 Filed 03/08/19 Page 27 of 55 PageID# 916



 1   407
     00:17:28,195 -> 00:17:31,125
2
     I can go and do and associate with whoever the hell I want
3    408
     00:17:31,125 ->00:17:34,145
4    but when I see the, the,the truther movement or whatever movement
     409
5
     00:17:34,145 -> 00:17:37,185
6    that's coming together to actually expose the corruption
     410
7    00:17:37,185 ->00:17:39,965
     start getting you know this kind of
8
     411
9    00:17:39,965 -> 00:17:42,795
     stuff start happening I don't think Robert's your real
10   412
     00:17:42,795 -> 00:17:46,075
11
     uh enemy and I'm not calling you to defend him and I'm certainly not going to call
12   413
     00:17:46,115-> 00:17:49,135
13   him and try to defend you know you
     414
14
     00:17:49,135 -> 00:17:51,815
15   but what I would love is I would love for you guys to just
     415
16   00:17:51,815->00:17:54,845
     get um either clear of one another or or or
17
     416
18   00:17:54,845 -> 00:17:57,845
     figure out that maybe somebody was messing with both of ya
19   417
     00:17:57,845 -> 00:17:59,285
20
     all I want him to do no, no, no
21   418
     00:17:59,285 -> 00:18:02,075
22   I'm sorry, listen if he was dealing with me in a legitimate
     419
23
     00:18:02,075 -> 00:18:03,495
24   fashion and ifhe was an ally
     420
25   00:18:03,495 -> 00:18:06,245
     and a friend I mean, you know we just raised
26
     421
27   00:18:06,245 -> 00:18:07,360
     fifteen thousand dollars for him
28   422
     00:18:07,360-> 00:18:10,420

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT B- 27
     Case 3:17-cv-00601-MHL Document 78-2 Filed 03/08/19 Page 28 of 55 PageID# 917



1    SO let's assume someone did contact him and say hey
     423
2
     00:18:10,520 -->00:18:13,560
3    NYPD is going to arrest Jason
     424
4    00:18:13,565 ~> 00:18:15,015
     why wouldn't he just call me and say hey
5
     425
6    00:18:15,015 ~> 00:18:17,665
     I don't think we're going to be able to do the interview tomorrow becuase
7    426
     00:18:17,665 -->00:18:20,715
8
     I've just received good information that you're going to be arrested by the NYPD
9    427
     00:18:20,715-> 00:18:23,785
10   why don't you go down there to the precinct and turn
     428
11
     00:18:23,785 -> 00:18:26,485
12   yourself in because that's exactly what 1 would do if the
     429
13   00:18:26,485 -> 00:18:29,035
     NYPD wanted me I'm not going to run
14
     430
15   00:18:29,040 ~> 00:18:30,060
     from the NYPD
16   431
     00:18:30,060 -> 00:18:30,560
17
     no

18   432
     00:18:30,680 -> 00:18:34,715
19   I would go over there and I would demonstrate that I am not going to resist arrest
     433
20
     00:18:34,715 ~> 00:18:37,285
21   I would want a lawyer and I'd go in there
     434
22   00:18:37,285 ~> 00:18:40,435
     and I would face the charge because as you can see
23
     435
24   00:18:41,245 ~> 00:18:44,665
     I am not wanted by the NYPD and I personally verified that by
25   436
     00:18:44,665 -> 00:18:46,840
26
     going there and asking them and calling
27   437
     00:18:47,060 -> 00:18:50,095
28   and he could've done that, he's this big fancy
     438

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT B- 28
     Case 3:17-cv-00601-MHL Document 78-2 Filed 03/08/19 Page 29 of 55 PageID# 918



 1   00:18:50,095 --> 00:18:52,975
     intelligence operative he could've done that
 2
     439
 3   00:18:52,975 --> 00:18:54,885
     he was clearly in my mind
 4   440
     00:18:54,885 --> 00:18:57,455
 5
     trying to intimidate me in the
 6   441
     00:18:57,455 --> 00:19:00,515
 7   email that he sent to me he included a message for George
     442
 8
     00:19:00,515 --> 00:19:02,575
 9   which obviously he wanted me to see
     443
10   00:19:02,575 -> 00:19:05,735
     why does he need to CC me on a message for George?
11
     444
12   00:19:05,740 --> 00:19:06,480
     childish
13   445
     00:19:06,480 --> 00:19:08,480
14
     it's childish it's like a
15   446
     00:19:08,660 -->00:19:11,515
16   five year old ok, he says George 1 think
     447
17
     00:19:11,515->00:19:14,655
18   the best thing for you to do is dump Jason and come work with me
     448
19   00:19:14,655 -> 00:19:17,455
     so now he's accusing me oftortious interference
20
     449
21   00:19:17,455 ->00:19:20,415
     which is a civil tort that's not a crime
22   450
     00:19:20,415 -> 00:19:23,355
23
     that's interfering with somebody else's business he's the one
24   451
     00:19:23,355 -> 00:19:26,325
25   that's committed that civil tort I don't need to sue him he's a loser
     452
26
     00:19:26,325 -> 00:19:29,395
27   and I don't want money from him I just want him to give the money
     453
28   00:19:29,395 -> 00:19:32,305
     back to our Crowdsource community members
     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT B- 29
     Case 3:17-cv-00601-MHL Document 78-2 Filed 03/08/19 Page 30 of 55 PageID# 919



 1   454
     00:19:32,305 --> 00:19:35,355
2
     who feel that he was less than honest with them
3    455
     00:19:35,355 -->00:19:38,415
4    that he was less than honest in his dealings with me that's all I want
     456
5
     00:19:38,415 ~> 00:19:41,125
6    I don't ever want to talk to him again I have
     457
7    00:19:41,125 ~> 00:19:44,055
     no respect for him and I don't care about the truther movement
8
     458
9    00:19:44,055 -> 00:19:46,865
     or whatever movement I'm not going to join a movement
10   459
     00:19:46,865 -> 00:19:49,525
11
     I started a website because I see
12   460
     00:19:49,525 -> 00:19:52,675
13   disinformation and dishonesty in the news
     461
14
     00:19:52,675 ->00:19:54,935
15   I don't need to join up with
     462
16   00:19:55,395 ->00:19:58,495
     Robert David Steele or whoever Defango
17
     463
18   00:19:58,495 -> 00:20:01,475
     because they claim to be the truther movement I
19   464
     00:20:01,475 -> 00:20:04,345
20
     think they are lying to people who are in the truther
21   465
     00:20:04,345 -> 00:20:07,385
22   movement and that's my opinion based on evidence
     466
23
     00:20:07,385 -> 00:20:10,315
24   that I've seen in emails and crazy phone calls
     467
25   00:20:10,315 -> 00:20:13,285
     it's a really, it's a really valid opinion because I kind of agree with ya
26
     468
27   00:20:13,285 -> 00:20:16,295
     I do,I mean I'm, it's not about agreeing or disagreeing it's just about
28   469
     00:20:16,295 -> 00:20:18,985

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT B- 30
     Case 3:17-cv-00601-MHL Document 78-2 Filed 03/08/19 Page 31 of 55 PageID# 920



1    like we're in the same mess I mean the same kinda corruption
     470
2
     00:20:18,985 --> 00:20:22,205
3    affects you that affects me and when I see guys that like
     471
4    00:20:22,205 --> 00:20:25,325
     you know you and George busting your humps to put out good
5
     472
6    00:20:25,325 --> 00:20:28,175
     community, it's literally just a community
7    473
     00:20:28,180 --> 00:20:28,680
8
     that's right
9    474
     00:20:28,680 --> 00:20:31,060
10   here we are camera's on this is what we're recording
     475
11
     00:20:31,060 --> 00:20:32,100
12   the best
     476
13   00:20:32,100 --> 00:20:34,020
     then I see the mess
14
     477
15   00:20:34,020 --> 00:20:36,865
     that guys like Defango go and like everybody's trying to pick on
16   478
     00:20:36,865 --> 00:20:39,885
17
     every well like he said this or he's doing this
18   479
     00:20:39,885 --> 00:20:42,285
19   let's forget about him let's, let's forget about all ofthis for a minute
     480
20
     00:20:42,285 -> 00:20:45,305
21   the best thing for Robert David Steele to do right now to make this
     481
22   00:20:45,305 --> 00:20:48,095
     whole thing go away is to send a polite
23
     482
24   00:20:48,095 -> 00:20:50,175
     email to every single person
25   483
     00:20:50,180 -> 00:20:53,520
26
     who donated to his unrig who wants their money back
27   484
     00:20:53,620 -> 00:20:57,140
28   and give them clear instructions as to how
     485

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT B- 31
     Case 3:17-cv-00601-MHL Document 78-2 Filed 03/08/19 Page 32 of 55 PageID# 921



1    00:20:57,145 --> 00:20:59,445
     to get the money back and be as
2
     486
3    00:20:59,445 -> 00:21:01,985
     diligent and as
4    487
     00:21:01,985 -->00:21:04,775
5
     rapid in the refunds as he is able to be
6    488
     00:21:04,775 -> 00:21:08,025
7    that's all I'm asking him to do and to stop threatening me
     489
8
     00:21:08,265 ->00:21:11,075
9    and harassing me I've told him to stop emailing me
     490
10   00:21:11,075 -> 00:21:14,125
     and he continues to send me insulting
11
     491
12   00:21:14,125 -> 00:21:17,135
     harassing emails he continues to go onto my
13   492
     00:21:17,135 ->00:21:20,185
14
     YouTube channel my websites and whatever
15   493
     00:21:20,185 -> 00:21:23,115
16   and put in comments that are disparaging towards me
     494
17
     00:21:23,115 ->00:21:25,645
18   and he is using the same
     495
19   00:21:25,645 -> 00:21:28,705
     tactics that we have observed Hillary Clinton and others
20
     496
21   00:21:28,705 -> 00:21:30,060
     yep, yep
22   497
     00:21:30,060 -> 00:21:30,720
23
     where they
24   498
     00:21:30,720 -> 00:21:35,080
25   accuse the opposition of doing what they themselves are doing
     499
26
     00:21:35,240 -> 00:21:37,500
27   yes exactly ya I see that
     500
28   00:21:37,520 -> 00:21:40,175
     he told George walk away from Jason George and I are

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT B- 32
     Case 3:17-cv-00601-MHL Document 78-2 Filed 03/08/19 Page 33 of 55 PageID# 922



1    501
     00:21:40,175 --> 00:21:43,015
2
     engaged in an endeavor we are creating a
3    502
     00:21:43,015 --> 00:21:45,585
4    crowdsourced news organization now
     503
5
     00:21:45,585 --> 00:21:47,700
6    obviously I can't
     504
7    00:21:47,860 --> 00:21:50,260
     fund this indefinitely I have been paying for it
8
     505
9    00:21:50,260 -> 00:21:51,920
     ok hang on a second hang on a second hang on a second
10   506
     00:21:51,920 --> 00:21:53,960
11
     cuz this is where I wanna I don't wanna interrupt you
12   507
     00:21:53,960 -> 00:21:54,960
13   hut I wanna insert here
     508
14
     00:21:54,960 --> 00:21:56,960
15   you you don't have to this is why
     509
16   00:21:56,960 --> 00:21:59,360
     you and I should he talking about Steemit and why I should he helping you guys there
17
     510
18   00:21:59,360 --> 00:22:00,615
     well I mean I'm just, I just bring it up
19   511
     00:22:00,615 --> 00:22:03,275
20
     the only reason I bring it up Frank is because I introduced
21   512
     00:22:03,275 --> 00:22:06,255
22   a monetization program last week Trish and I
     513
23
     00:22:06,255 -> 00:22:09,305
24   spoke about it and also took input from the crowd
     514
25   00:22:09,305 --> 00:22:12,175
     my initial idea was to put t-shirts
26
     515
27   00:22:12,175 -> 00:22:15,305
     and mugs so people could buy things and support it through that
28   516
     00:22:15,305 -> 00:22:17,065

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT B- 33
     Case 3:17-cv-00601-MHL Document 78-2 Filed 03/08/19 Page 34 of 55 PageID# 923



1    but we had over one hundred comments
     517
2
     00:22:17,065 -> 00:22:19,315
3    from people saying they didn't want that
     518
4    00:22:19,315 --> 00:22:22,345
     because too much ofthe money was going to the t-shirt company
5
     519
6    00:22:22,345 -> 00:22:25,015
     and they just wanted to give ten or five or twenty dollars
7    520
     00:22:25,015 --> 00:22:27,995
8
     or whatever the amount is we're not forcing people to pay
9    521
     00:22:27,995 --> 00:22:30,985
10   all ofthe content is available for free but obviously
     522
11
     00:22:30,985 -> 00:22:33,335
12   we need food we need to travel we need
     523
13   00:22:33,340 --> 00:22:35,300
     to you know keep this thing sustained
14
     524
15   00:22:35,300 --> 00:22:38,540
     so do do you know about cryptocurrencies do you know how crypto works?
16   525
     00:22:38,540 --> 00:22:40,800
17
     I, I, I do know about crypto currency and I'm interested
18   526
     00:22:40,800 --> 00:22:42,195
19   interested in bitcoin I've got my
     527
20
     00:22:42,200 --> 00:22:44,860
21   reservations I mean,I think that
     528
22   00:22:45,080 --> 00:22:46,460
     a lot of people...
23
     529
24   00:22:46,660 --> 00:22:48,080
     I, I'm not an economist
25   530
     00:22:48,080 --> 00:22:49,720
26
     I'm not an engineer
27   531
     00:22:49,720 -> 00:22:51,315
28   I have designed a variety
     532

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT B- 34
     Case 3:17-cv-00601-MHL Document 78-2 Filed 03/08/19 Page 35 of 55 PageID# 924



 1   00:22:51,315 -> 00:22:53,645
     of different 3D cameras and
2
     533
3    00:22:53,645 -> 00:22:56,875
     developed a lot oftechnologies but I engaged in a process that I call
4    534
     00:22:56,875 -> 00:22:59,825
5
     dumb guy engineering where I just sort ofthink of an idea
6    535
     00:22:59,855 --> 00:23:02,925
7    (laughter) and engineers at Apple computer or
     536
8
     00:23:02,925 --> 00:23:05,375
9    Panasonic or Sony they tell me you can't do that
     537
10   00:23:05,375 --> 00:23:08,295
     and then I just go and try and do it and sometimes it works
11
     538
12   00:23:08,295 --> 00:23:11,415
     what I love about you is that you'll put the flat screen up and you'll
13   539
     00:23:11,420 -->00:23:13,160
14
     have the pad there and you'll have the laptop
15   540
     00:23:13,160 ~> 00:23:13,980
16   it works
     541
17
     00:23:14,100 -> 00:23:17,215
18   why can't people just do simple shit like that you don't need a Hollywood
     542
19   00:23:17,220 -> 00:23:17,900
     it works
20
     543
21   00:23:17,900 ~> 00:23:19,900
     you know studio
22   544
     00:23:20,180 -> 00:23:22,780
23
     so my thing my thing with the
24   545
     00:23:22,780 ~> 00:23:25,615
25   crypto currency is ya know it's like look
     546
26
     00:23:25,615 -> 00:23:28,695
27   it's a great idea, I'd love to get into bitcoin I wish I had
     547
28   00:23:28,695 ~> 00:23:31,105
     bought it when it was a dollar or mined it

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT B- 35
      Case 3:17-cv-00601-MHL Document 78-2 Filed 03/08/19 Page 36 of 55 PageID# 925



 1    548
      00:23:31,105 --> 00:23:33,965
2
      when you could do it on an nVidia card and have hundreds ofthousands
3     549
      00:23:33,965 --> 00:23:35,605
4     of dollars now but it's supposed to be
      550
5
      00:23:35,605 --> 00:23:38,095
6     a currency and I do not see people
      551
7     00:23:38,095 --> 00:23:40,815
      conducting transactions I can't go into the supermarket and
8
      552
9     00:23:40,820 -> 00:23:43,280
      and buy stuff with bitcoin I can't
10    553
      00:23:43,280 --> 00:23:45,580
11
      yes you can in certain places just not right there
12    554
      00:23:45,580 --> 00:23:46,860
13    well it's not widespread
      555
14
      00:23:46,860 --> 00:23:48,240
15    you're you're it's valid, it's valid
      556
16    00:23:48,280 -> 00:23:50,760
      what I see is people investing in it
17
      557
18    00:23:50,760 --> 00:23:52,540
      and keeping their money parked in it and if
19    558
      00:23:52,620 --> 00:23:55,735
20
      it doesn't have it's activity as a currency
21    559
      00:23:55,735 -> 00:23:58,435
22    what's this guy's name is it Jack Vee or something like that
      560
23
      00:23:58,440 --> 00:24:00,000
24.   there's some guy who's an American guy
      561
25    00:24:00,000 --> 00:24:02,980
      in Japan who's real big on Bitcoin and I was doing
26
      562
27    00:24:02,980 --> 00:24:03,960
      oh Roger Ver
28    563
      00:24:03,960 --> 00:24:05,280

      DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT B- 36
     Case 3:17-cv-00601-MHL Document 78-2 Filed 03/08/19 Page 37 of 55 PageID# 926



 1   Roger Ver yeah
     564
2
     00:24:05,480 -> 00:24:08,720
3    I like that guy and I was watching a lot of videos that he made
     565
4    00:24:08,725 --> 00:24:11,635
     and a lot of videos about him and it was interesting because I spent a day or two
5
     566
6    00:24:11,635 --> 00:24:14,275
     watching a series of videos that
7    567
     00:24:14,275 -->00:24:16,885
8
     he had made and that he had been involved in over the course of
9    568
     00:24:16,885 -> 00:24:19,955
10   several years and I saw this very rapid
     569
11
     00:24:19,955 -> 00:24:22,715
12   sort of acceleration in anxiety
     570
13   00:24:22,715 ~> 00:24:25,855
     this was my perception where he went from being very very
14
     571
15   00:24:25,855 ~> 00:24:29,055
     positive about it to in the most recent videos
16   572
     00:24:29,055 -> 00:24:31,935
17
     expressing concern that there were fractures in the community
18   573
     00:24:31,935 ~> 00:24:34,725
19   and that people, you know there's fees associated with
     574
20
     00:24:34,725 -> 00:24:38,460
21   using it now and it's like look, it's a great idea but
     575
22   00:24:38,660 -> 00:24:42,020
     this notion that it's challenging the central banks and the government and everything
23
     576
24   00:24:42,120 -> 00:24:46,180
     they're obviously going to put up roadblocks to make it difficult to use so I don't know,1.
25   577
     00:24:46,280 -> 00:24:46,960
26
     right
27   578
     00:24:46,960 -> 00:24:49,300
28   I'm interested in it but I don't know enough about it
     579

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT B- 37
      Case 3:17-cv-00601-MHL Document 78-2 Filed 03/08/19 Page 38 of 55 PageID# 927



1     00:24:49,800 --> 00:24:53,020
      well this is my this is where you and Frank can can work
2
      580
3     00:24:53,020 --> 00:24:55,420
      and when I say Frank in the third person you understand
4     581
      00:24:55,420 --> 00:24:57,345
5
      Frank is this marketing platform that I came up with
6     582
      00:24:57,345 -> 00:25:00,395
7     when 1 was fucking paralyzed, I couldn't move a finger
      583
8
      00:25:00,395 --> 00:25:02,815
9     I would be remiss iff, if I
      584
10    00:25:02,815 -> 00:25:05,925
      didn't explain this to you so I you know I had this bad
11
      585
12    00:25:05,925 --> 00:25:08,845
      health issue and a lot of my mind went with it
13    586
      00:25:08,905 --> 00:25:11,945
14
      um I'm just telling ya to work myself
15    587
      00:25:11,945 -> 00:25:14,845
16    back out of it I spent the whole time just learning about
      588
17
      00:25:14,845 --> 00:25:17,635
18    cryptocurrencies and trying to leam as much as I can and trying to get
      589
19    00:25:17,635 --> 00:25:20,595
      involved you know in the techniques of it and building a market
20
      590
21    00:25:20,595 --> 00:25:23,835
      around it and building a name around it a brand if you will
22    591
      00:25:23,835 --> 00:25:26,825
23
      um but I wanted to go down the road of crypto
24-   592
      00:25:26,825 --> 00:25:29,645
25    in a way that um was kind of a pioneer
      593
26
      00:25:29,645 -> 00:25:32,695
27    approach I wanted to pave the way for a lot ofother people
      594
28    00:25:32,695 --> 00:25:35,945
      so I knew then Jason, when I was sick

      DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT B- 38
     Case 3:17-cv-00601-MHL Document 78-2 Filed 03/08/19 Page 39 of 55 PageID# 928



1    595
     00:25:35,945 --> 00:25:38,885
2
     call it spiritual enlightenment or whatever you know you go through these kind of
3    596
     00:25:38,885 --> 00:25:41,825
4    weird fluxes of vision and things
     597
5
     00:25:41,825 -> 00:25:44,935
6    and I could see years ahead in the future
     598
7    00:25:44,935 --> 00:25:47,935
     how these technologies would evolve and how they were gonna evolve
8
     599
9    00:25:47,935 -->00:25:51,165
     and start bringing down the old world if you will
10   600
     00:25:51,220 -> 00:25:53,200
11
     the old uh uh way of doing things
12   601
     00:25:53,200 ~> 00:25:53,700
13   right
     602
14
     00:25:53,880 -> 00:25:57,115
15   so we we're in the middle ofthat fray we're in the middle ofthat disruption
     603
16   00:25:57,115 -> 00:25:59,885
     but but to be completely clear
17
     604
18   00:25:59,885 -> 00:26:02,735
     I can't I can't you know I'm not Satoshi Nakamoto
19   605
     00:26:02,740 ~> 00:26:04,120
20
     I'm close (laughter)
21   606
     00:26:04,120 -> 00:26:04,620
22   uh huh
     607
23
     00:26:04,620 -> 00:26:05,740
24   but I'm not Satoshi
     608
25   00:26:06,060 -> 00:26:07,840
     um and what he did
26
     609
27   00:26:07,840 -> 00:26:10,500
     or what that avatar did Satoshi Nakamoto
28   610
     00:26:10,500 -> 00:26:13,375

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT B- 39
      Case 3:17-cv-00601-MHL Document 78-2 Filed 03/08/19 Page 40 of 55 PageID# 929



 1    was invent a thing called blockchain
      611
 2
      00:26:13,375 --> 00:26:16,275
 3    bitcoin was just the first killer app now there's hundreds and thousands
      612
 4    00:26:16,280 --> 00:26:18,060
      of hlockchains out there
 5
      613
 6    00:26:18,200 --> 00:26:20,720
      second generation blockchain was the Etherium project
 7    614
      00:26:20,920 -> 00:26:24,435
 8
      the third generation of blockchain is a thing called Steemit
 9    615
      00:26:24,440 -> 00:26:26,780
10    so don't look at it as a currency look at like
      616
11
      00:26:26,780 --> 00:26:29,960
12.   Now what is Steemit? I thought Steemit was like Reddit or something
      617
13    00:26:30,200 --> 00:26:32,440
      It is but it's running on a blockchain
14
      618
15    00:26:32,440 --> 00:26:34,820
      and that means that when you create the account
16    619
      00:26:34,820 --> 00:26:36,835
17
      so you go in there and create Jason Goodman @jasongoodman
18    620
      00:26:36,835 --> 00:26:39,345
19    I think that fits in sixteen letters
      621
20
      00:26:39,345 --> 00:26:41,995
21    you can only create an account with sixteen letters like George is waiting for his
      622
22    00:26:41,995 --> 00:26:45,265
      he's gonna he @georgewebb and I'm @frankhacon
23
      623
24.   00:26:45,265 -> 00:26:48,195
      now we have we have uh a format where we can meet
25    624
      00:26:48,200 ~> 00:26:50,700
26
      and do public posts so think of it this way
27    625
      00:26:50,880 ~> 00:26:54,480
28    we're gonna make this very rudimentary so rudimentary
      626

      DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT B- 40
     Case 3:17-cv-00601-MHL Document 78-2 Filed 03/08/19 Page 41 of 55 PageID# 930



 1   00:26:54,485 --> 00:26:57,345
     think of it like Twitter but without the 160 character uh minimum
2
     627
3    00:26:57,345 --> 00:26:57,860
     uh huh
4    628
     00:26:57,860 --> 00:26:59,860
5
     you have a piece of paper and you can write
6    629
     00:26:59,960 -> 00:27:01,460
7    something on that piece of paper
     630
8
     00:27:01,460 --> 00:27:03,520
9    and then that piece of paper gets stored
     631
10   00:27:03,520 --> 00:27:05,975
     like a block on the blockchain just like a
11
     632
12   00:27:05,975 --> 00:27:07,475
     cryptocurrency transaction does
13   633
     00:27:07,805 --> 00:27:10,885
14
     which means nobody can go hack and take it down
15   634
     00:27:10,885 --> 00:27:13,455
16   nobody can go back and edit it if you put it up at
     635
17
     00:27:13,455 --> 00:27:16,435
18   midnight on the first of January it stays you know of
     636
19   00:27:16,440 -> 00:27:19,680
     2017 it'll be there in 20...
20
     637
21   00:27:19,680 --> 00:27:22,120
     uh uh you know 2217
22   638
     00:27:22,220 --> 00:27:22,720
23
     alright
24   639
     00:27:22,720 --> 00:27:24,140
25   that's how powerful blockchains are
     640
26
     00:27:24,140 --> 00:27:25,080
27   yeah that's interesting
     641
28   00:27:25,080--> 00:27:27,495
     so it's like wika wikileaks on steroids

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT B- 41
      Case 3:17-cv-00601-MHL Document 78-2 Filed 03/08/19 Page 42 of 55 PageID# 931



 1    642
      00:27:27,495 --> 00:27:30,515
 2
      you just have this place where you can write stuff down
 3    643
      00:27:30,515 --> 00:27:33,205
 4    and there's nobody that can really claim oh that could've been
      644
 5
      00:27:33,205 --> 00:27:35,955
 6    hacked or that, that's gonna get modified
      645
 7    00:27:35,960 --> 00:27:38,700
      or that information wasn't put by you or whatever they can't do that
 8
      646
 9    00:27:38,700 -> 00:27:39,200
      uhhuh
10    647
      00:27:39,200-> 00:27:41,840
11
      so for the open source world it gives us this one
Il    648
      00:27:41,940 --> 00:27:44,020
ls    big open postal service
      649
14
      00:27:44,335 --> 00:27:47,435
15    where if I'm writing something you can read what I'm writing you can comment on what I'm
      writing
16    650
      00:27:47,435 --> 00:27:50,285
17
      you can reshare what I'm writing I have a you know
18    651
      00:27:50,285 -> 00:27:53,105
19    whatever I write comes with it's own link so you can forward that link on
      652
20
      00:27:53,105 -> 00:27:55,640
21    to other people like on facebook or on Reddit or whatever
      653
22    00:27:55,640 --> 00:27:56,200
      right
23
      654
24-   00:27:56,200 -> 00:27:59,140
      but it's the initial platform where we can all interact
25    655
      00:27:59,245 -> 00:28:02,205
26
      now,interaction on that platform, by putting things on there
27    656
      00:28:02,205 -> 00:28:05,285
28    and upvoting and moving it around and sharing it and stuff like that
      657

      DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT B- 42
     Case 3:17-cv-00601-MHL Document 78-2 Filed 03/08/19 Page 43 of 55 PageID# 932



 1   00:28:05,285 --> 00:28:05,780
     yeah
 2
     658
 3   00:28:05,780 --> 00:28:07,780
     there's a monetization element to it
 4   659
     00:28:08,060 --> 00:28:11,520
 5
     so if it's popular if people who like your stuff are upvoting it
 6   660
     00:28:11,525 -->00:28:14,565
 7   it's going to make it's own version of a crypto currency
     661
 8
     00:28:14,565 -> 00:28:15,420
 9   called Steem
     662
10   00:28:15,420 ~> 00:28:15,920
     uhhuh
11
     663
12   00:28:15,920 -> 00:28:18,400
     and that's very easy to convert to real dollars
13   664
     00:28:18,580 ~> 00:28:21,535
14
     it is very easy to convert that to real dollars but you kinda want to leave it in the
15   665
     00:28:21,535 -> 00:28:24,055
16   in the platform growing
     666
17
     00:28:24,055 -> 00:28:27,055
18   because as you leave it in the platform you become more vested in the
     667
19   00:28:27,055 -> 00:28:29,945
     platform and then your votes mean more so
20
     668
21   00:28:29,945 -> 00:28:32,545
     when I started with Robert trying to get Phi Beta Iota
22   669
     00:28:32,625 -> 00:28:35,685
23
     over so you know what Phi Beta Iota is phibetaiota.net is
24   670
     00:28:35,685 -> 00:28:38,765
25   Robert's we're not talking about Robertjust talking about that website that he uses
     671
26
     00:28:38,765 ~> 00:28:41,735
27   I don't actually know what it is I haven't paid that much attention to him
     672
28   00:28:41,740 ~> 00:28:43,340
     other than to tell him to stop harassing me
     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT B- 43
     Case 3:17-cv-00601-MHL Document 78-2 Filed 03/08/19 Page 44 of 55 PageID# 933



 1   673
     00:28:43,840 --> 00:28:45,820
 2
     yeah, it's a simple word press blog that
 3   674
     00:28:45,940 -> 00:28:47,420
 4   he posts like four times a day
     675
 5
     00:28:47,420 --> 00:28:50,020
 6   so it's like his own news letter that he uses right
     676
 7   00:28:50,020 -> 00:28:50,660
     yeah
 8
     677
 9   00:28:50,800 --> 00:28:54,135
     and he had to come out of pocket when he suddenly started getting more popular
10   678
     00:28:54,135 --> 00:28:57,375
11
     and like instead of20,000 people watching his, his uh
12   679
     00:28:57,380 --> 00:29:00,040
13   website a day he was up to 30 and 40,000 people
     680
14
     00:29:00,180 --> 00:29:03,980
15   so his web master called him and said hey you gotta spend more money on more bandwidth and
     stuff like this
16   681
     00:29:04,045 --> 00:29:07,105
17
     and I said Robert you don't need to do that in fact you can shut down that old
18   682
     00:29:07,105 --> 00:29:09,855
19   website redirect everything and just use steemit
     683
20
     00:29:09,860 --> 00:29:11,300
21   as this just one platform
     684
22   00:29:11,400 --> 00:29:15,215
     this is the godfather ofthe open source you've had your problems with him trust me
23
     685
24   00:29:15,215 --> 00:29:18,195
     I've had my problems with him he busted my balls and I'm telling him
25   686
     00:29:18,200 --> 00:29:20,580
26
     the secrets ofthe universe I'm giving him powers beyond
27   687
     00:29:21,000 -> 00:29:23,540
28   comprehension and he just doesn't understand it
     688

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT B- 44
     Case 3:17-cv-00601-MHL Document 78-2 Filed 03/08/19 Page 45 of 55 PageID# 934



 1   00:29:23,760 --> 00:29:25,220
     now I've got you guys
 2
     689
 3   00:29:25,220 --> 00:29:27,160
     and you guys do kind of get this
 4   690
     00:29:27,160 --> 00:29:29,745
 5
     and 1 think if you go through and like look at some ofthese key
 6   691
     00:29:29,745 -> 00:29:32,655
 7   things I'm telling you about Steemit and about blockchain
     692
 8
     00:29:32,655 -> 00:29:35,645
 9   and how we can use this you're funded you're funded
     693
10   00:29:35,645 --> 00:29:38,035
     you got me whatever you wanna do
11
     694
12   00:29:38,035 --> 00:29:41,075
     you have permission not mine,the imiverse
13   695
     00:29:41,075 --> 00:29:44,315
14
     the fuckin universe the cosmic law that's giving you permission to just open this up
15   696
     00:29:44,315 --> 00:29:47,785
16   1 don't understand how it turns into actual money though
     697
17
     00:29:48,505 --> 00:29:51,785
18   it it's because you're going to tell everybody you're you're you guys have
     698
19   00:29:51,785 -> 00:29:54,545
20
     an intelligence network out there the people that are following you on YouTube
     699
21   00:29:54,545 --> 00:29:55,040
     yeah...
22   700
     00:29:55,040 --> 00:29:57,360
23
     waiting for the day that YouTube pulls the plug on you ok
24   701
     00:29:57,500 -> 00:29:58,000
25   right, right
     702
26
     00:29:58,000 --> 00:30:00,440
27   alright then you're in a diaspora again
     703
28   00:30:00,500 --> 00:30:03,600
     but you start getting your people to follow you on
     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT B- 45
      Case 3:17-cv-00601-MHL Document 78-2 Filed 03/08/19 Page 46 of 55 PageID# 935



 1    704
      00:30:03,600 --> 00:30:05,200
 2
      Steemit and only Steemit
 3    705
      00:30:05,200 --> 00:30:05,700
 4    oh...
      706
 5
      00:30:05,820 --> 00:30:08,580
 6    I mean they can come to the YouTube videos, they can upvote they can do all that stuff
      707
 7    00:30:08,600 --> 00:30:09,100
      right
 8


 9    708
      00:30:09,100 --> 00:30:11,220
10    but really for the real real cream ofthe crop
      709
11
      00:30:11,280 -->00:30:14,280
12.   like the daily briefs once twice three times a day
      710
13    00:30:14,280 -> 00:30:14,780
      umm hmm...
14
      711
15    00:30:14,780 -> 00:30:17,840
      you put that on Steemit, those posts go nowhere
16    712
      00:30:17,840 -> 00:30:20,755
17
      those posts get interacted with by your like if I upvote
18    713
      00:30:20,755 -> 00:30:23,845
19    every time I upvote I make ya 16 cents
      714
20
      00:30:23,845 ~> 00:30:26,855
21    just by my one upvote so multiply a thousand by...
      715
22    00:30:26,860 ~> 00:30:29,620
      why who, who's giving the 16 cents? I don't imderstand
23
      716
24,   00:30:29,620 -> 00:30:32,935
      because I've been working that platform for such a year, for, for a year
25    717
      00:30:32,935 ~> 00:30:35,465
26
      and I've earned money or I've eamed my, my
27    718
      00:30:35,465 -> 00:30:38,425
28    cryptocurrency and I keep it locked in steem power I'm I'm worth more
      719

      DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT B- 46
     Case 3:17-cv-00601-MHL Document 78-2 Filed 03/08/19 Page 47 of 55 PageID# 936



 1   00:30:38,425 --> 00:30:41,365
     so I have a slightly heavier weight in voting
 2
     720
 3   00:30:41,365 --> 00:30:44,000
     as opposed to somebody who just shows up they have no money in their account
 4   721
     00:30:44,000 --> 00:30:45,080
 5
     so is that..
 6   722
     00:30:45,080 --> 00:30:48,880
 7   so when I sign up I put money in there? I put U.S. dollars in there or what?
     723
 8
     00:30:48,880 --> 00:30:51,195
 9   you don't have to, no you don't have to
     724
10   00:30:51,200 --> 00:30:53,520
     in fact I don't recommend you do that
11
     725
12   00:30:53,580 --> 00:30:55,620
     unless you're going to get donors and if donors are gonna come to you
13   726
     00:30:55,620 -> 00:30:57,200
14
     then tell them to get their own account
15   727
     00:30:57,200 --> 00:30:57,940
16   I, I...
     728
17
     00:30:57,940 --> 00:30:59,520
18   and make their account worth money
     729
19   00:30:59,520 --> 00:31:00,960
     no, no, no I'm not going to tell anybody
20
     730
21   00:31:00,960 -> 00:31:03,320
     to put money into anything I don't understand but like
22   731
     00:31:03,325 --> 00:31:05,915
23
     I think I mean look I'm open to it, I certainly wanna try it
24   732
     00:31:05,915 --> 00:31:08,705
25   if it's free to put stuff on there I'll do that for sure
     733
26
     00:31:08,705 --> 00:31:11,235
27   and you know we'll see where it goes but listen
     734
28   00:31:11,445 --> 00:31:14,335
     Frank,I hate to cut this short but we've gotta prepare for a
     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT B- 47
      Case 3:17-cv-00601-MHL Document 78-2 Filed 03/08/19 Page 48 of 55 PageID# 937



 1    735
      00:31:14,340 --> 00:31:15,340
 2
      livestream here
 3    736
      00:31:15,340 --> 00:31:17,325
 4    I understand, I understand my friend
      737
 5
      00:31:17,325 --> 00:31:18,900
 6    I'm just really glad that I was able to get in
      738
 7    00:31:18,900 --> 00:31:20,400
      yeah I appreciate you calling, it's..
 8
      739
 9    00:31:20,400 --> 00:31:23,060
      this is the part that I want to help you guys with cuz
10    740
      00:31:23,065 --> 00:31:25,575
11
      I'm going to send you a radio program I did
12    741
      00:31:25,580 --> 00:31:27,940
13    I've been doing radio programs for the last year
      742
14
      00:31:27,940 --> 00:31:28,545
15    uh huh
      743
16    00:31:28,545 -->00:31:31,395
      and it's it's Frank talking on the Build Liberty radio program
17
      744
18    00:31:31,395 ~> 00:31:34,295
      and I'm talking about steemit and it'll be like a forty minute video
19    745
      00:31:34,300 ~> 00:31:35,760
20
      maybe an hour at the most
21    746
      00:31:35,760 -> 00:31:36,260
22    ok
      747
23
      00:31:36,280 -> 00:31:40,595
24,   and uh, I'll hopefully you'll hear the answers to what it is you're
      748
25    00:31:40,600 -> 00:31:42,240
      asking on that platform
26
      749
27    00:31:42,240 -> 00:31:42,740
      right
28    750
      00:31:42,740 ~> 00:31:45,460

      DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT B- 48
     Case 3:17-cv-00601-MHL Document 78-2 Filed 03/08/19 Page 49 of 55 PageID# 938



 1   I could charge a thousand dollars an hour for my time
     751
 2
     00:31:45,460 --> 00:31:46,060
 3   right
     752
 4   00:31:46,060 -> 00:31:47,760
     you guys have my time pro bono
 5
     753
 6   00:31:47,760 --> 00:31:48,560
     I appreciate that
 7   754
     00:31:48,600 --> 00:31:49,940
 8
     is what I'm telling you ok
 9   755
     00:31:49,940 --> 00:31:51,940
10   what I wanna do is let me take a look at it and
     756
11
     00:31:52,000 -> 00:31:54,720
12   uh you know I'm certainly open to uh
     757
13   00:31:54,725 --> 00:31:57,675
     trying it out and certainly if it's free I'm interested in that
14
     758
15   00:31:57,675 --> 00:31:59,435
     we just warma we just wanna have a platform
16   759
     00:31:59,435 -> 00:32:01,455
17
     that the most people can look at
18   760
     00:32:01,475 --> 00:32:04,715
19   that if people want to look at our stufffor free they can
     761
20
     00:32:04,715 --> 00:32:07,765
21   anybody who wants to sponsor it we love that
     762
22   00:32:07,765 --> 00:32:09,845
     we're not trying to force anybody to buy anything
23
     763
24   00:32:09,845 --> 00:32:13,055
     we're not trying to force people to look at ads so
25   764
     00:32:13,060 --> 00:32:15,380
26
     I will take a look at steemit, I promise
27   765
     00:32:15,520 --> 00:32:19,375
28   then, then let me close out by saying, let me just close out
     766

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT B- 49
     Case 3:17-cv-00601-MHL Document 78-2 Filed 03/08/19 Page 50 of 55 PageID# 939



 1   00:32:19,375 -->00:32:22,725
 2
     by explaining that's exactly what you're getting number one there's not a single pixel devoted to
     ads
 3   767
     00:32:22,740 -> 00:32:23,320
 4   umhmm
     768
 5
     00:32:23,320 ~> 00:32:25,600
 6   it's on a hlockchain, hlockchains
     769
 7   00:32:25,740 ~> 00:32:28,695
     are shared distributed databases which means there's a lot of participants
 8
     770
 9   00:32:28,695 ~> 00:32:31,495
     and all that information is cryptographically secured
10   771
     00:32:31,500 -> 00:32:32,000
11
     right
12   772
     00:32:32,000 ~> 00:32:34,000
13   so you can't, you can't DDoS
     773
14
     00:32:34,080 ~> 00:32:37,200
15   uh a steemit article so if I post a steemit
     774
16   00:32:37,205 -> 00:32:40,175
     article and they want to bring it down if it's sitting on your wordpress site
17
     775
18   00:32:40,175 -> 00:32:43,535
     it's coming down but if it's sitting on steemit it's not coming down
19   776
     00:32:43,540 ~> 00:32:44,100
20
     ya
21   777
     00:32:44,100 -> 00:32:44,920
22   see what I mean
     778
23
     00:32:44,920 -> 00:32:47,160
24   so it has this resiliency that's amazing
     779
25   00:32:47,160 ~> 00:32:47,660
     uhhuh
26
     780
27   00:32:47,660 ~> 00:32:49,300
     but we can talk about the money later
28   781
     00:32:49,300 ~> 00:32:51,535

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT B- 50
     Case 3:17-cv-00601-MHL Document 78-2 Filed 03/08/19 Page 51 of 55 PageID# 940



     ok and there is money to be made
     782
     00:32:51,535 --> 00:32:54,605
     it's a funding platform it will blow Patreon away
     783
     00:32:54,605 --> 00:32:57,575
     but let me send you a link, what you can do is just
     784
     00:32:57,575 --> 00:32:59,915
     forward me an email if you don't mind on this skype
     785
     00:32:59,915 --> 00:33:00,545
     yep
 9   786
     00:33:00,545 --> 00:33:03,815
10   and I'll, I'll never mind, never mind I just send you
     787
11
     00:33:04,020 --> 00:33:07,920
12   send it on skype or truth at crowdsource the truth dot org
     788
13   00:33:08,780 --> 00:33:10,620
     that's right I do have that written down
14
     789
15   00:33:10,620 --> 00:33:11,860
     and I um bless you brother
16   790
     00:33:11,860 -->00:33:14,735
17
     I really do appreciate your time and thank you
18   791
     00:33:14,740 ~> 00:33:16,840
19   for putting up with my rantings and everjdhing
     792
20
     00:33:16,840 ~> 00:33:19,480
21   ha ha, no it's ok I'm interested to hear what you have to say
     793
22   00:33:20,080 -> 00:33:22,535
23
     well and I just want to help you know the guys that are out
     794
24   00:33:22,535 -> 00:33:25,305
     there actually out there busting their ass to do this stuff
25   795
     00:33:25,305 ~> 00:33:28,205
26
     to help'em out you know what I mean that's why I was helping
27   796
     00:33:28,205 -> 00:33:31,535
28   Robert for so long but ya, he's pushed me away just as
     797

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT B- 51
     Case 3:17-cv-00601-MHL Document 78-2 Filed 03/08/19 Page 52 of 55 PageID# 941



 1   00:33:31,535 --> 00:33:34,575
     much as haha we you know it doesn't matter
 2
     798
 3   00:33:34,575 --> 00:33:37,415
     it's like he's not my mentor he's a cool dude
 4   799
     00:33:37,415 --> 00:33:40,455
 5
     he's got some great things he's doing you guys are cool dudes too
 6   800
     00:33:40,455 --> 00:33:43,335
 7   you've got some great things going I'm going to work with whoever's working
     801
 8
     00:33:43,340 --> 00:33:43,960
 9   there you go
     802
10   00:33:43,960 --> 00:33:45,340
     you know what I mean it's that simple
11
     803
12   00:33:45,340 --> 00:33:46,300
     ya ya ya
13   804
     00:33:46,300 -> 00:33:49,000
14
     alright listen Frank Bacon thank you very much and I'm sure
15   805
     00:33:49,000 --> 00:33:50,040
16   I will speak to you again soon
     806
17
     00:33:50,640 --> 00:33:52,300
18   thanks Jason take care and keep up the fight
     807
19   00:33:52,340 --> 00:33:52,840
     bye bye
20
     808
21   00:33:53,200 --> 00:33:53,860
     peace out brother bye
22


23


24


25

26


27


28




     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT B- 52
     Case 3:17-cv-00601-MHL Document 78-2 Filed 03/08/19 Page 53 of 55 PageID# 942



 1                                                EXHIBIT C

 2                                THREATENING VOICEMAIL FROM TYROAN SIMPSON

 3    1


 4   00:00:00,060 -> 00:00:04,080

 5   hey Jason this is Frank bacon just want
 6   to let you know that I think you're an

 7   2


 8   00:00:04,080 -> 00:00:08,610

 9   absolute idiot and I've tried many times

10   to get back in touch with you and George

11   3


12   00:00:08,610 -> 00:00:13,500

13   and now that I'm watching what you and

14   Queen Tut are doing just want to let you

15   4


16   00:00:13,500 -> 00:00:17,940

17   know that you and all of you little

18   cunty friends and cocksucking idiots

19   5


20   00:00:17,940 -> 00:00:22,250

21   that are watching you are going to get a
22   whole bunch more information about you
23   6

24   00:00:22,250 -> 00:00:28,170

25   you're an idiot you're doing a terrible

26   terrible service and you're really

27   7


28   00:00:28,170 -> 00:00:32,279

     messing up a lot ofthings a lot of
     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT C- 1
     Case 3:17-cv-00601-MHL Document 78-2 Filed 03/08/19 Page 54 of 55 PageID# 943



 1    people that I know have worked very hard
 2   8


 3   00:00:32,279 -> 00:00:38,610

 4   and risked their lives for so let's talk

 5   if you'd like without you being a cunt

 6   9


 7   00:00:38,610 -> 00:00:41,940

 8   about it and I can give you some real

 9   information and put you straight
10   10

11   00:00:41,940 -> 00:00:48,210

12   or you could sit back and keep

13   making fucking memes and calling names
14   11


15   00:00:48,210 -> 00:00:52,710

16   of people and making up things about

17   people in which case you know guys like
18   12


19   00:00:52,710 -> 00:00:56,460

20   Defango and myself and about 50 other

21   people that really know how to do this

22   13

23   00:00:56,460 ->00:01:00,539

24   shit are gonna make it a lot more

25   difficult for you to do really about

26   14


27   00:01:00,539 -> 00:01:04,890

28   anything just because we're gonna make

     you famous for the stupid cocksucking
     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT C- 2
         Case 3:17-cv-00601-MHL Document 78-2 Filed 03/08/19 Page 55 of 55 PageID# 944



     1    15

 2       00:01:04,890 -> 00:01:09,840

 3       idiot that you are so I hope that you
 4       play this for your friends and we can

 5        16


 6       00:01:09,840 -> 00:01:14,040

 7       either talk or you can just go ahead and
 8       see what we're gonna do so good

 9       17


10       00:01:14,040 -> 00:01:16,310

11       luck to ya butthead

12


13


14


15


16

17

18

19


20


21


22

23

24


25


26

27

28




         DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT C- 3
